United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-60821
                           Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RICHARD LEE CLONCE, also known as Rick Clonce,

                                       Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                 for the Southern District of Mississippi
                            USDC No. 4:03-CR-14
                           --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

        The Federal Public Defender appointed to represent Richard Lee

Clonce has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Clonce

received a copy of counsel’s motion and has not filed a response.

Our independent review of counsel’s brief and the record discloses

no nonfrivolous issue for appeal.     Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR. R.

42.2.




        *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.